per curiam:
El peticionario instó en 1970 un recurso de hábeas corpus ante el Tribunal Superior, impugnando la determinación de causa probable para su arresto por los de-litos de conspiración (33 L.P.R.A. sees. 161 y 162) e infrac-ción a la Ley de Explosivos que se le imputaban. Se le fijó una fianza de doce mil dólares para garantizar su presencia en la vista correspondiente, la cual se prestó.
El peticionario no se personó ante el tribunal el día seña-lado para la vista. El tribunal de instancia confiscó sumaria-mente la fianza. Por resolución del 6 de diciembre de 1972 este Tribunal dejó sin efecto la resolución del Tribunal Superior, por haberse incumplido con las disposiciones de la Re-gla 227 de las de Procedimiento Criminal referentes a la notificación al fiador. Se devolvió el caso para la acción correctiva necesaria.
Conforme al mandato de este Tribunal, se citó al in-terventor (el fiador) debidamente para que presentase al peticionario el 25 de enero de 1973 ante el tribunal de instancia. El 19 de enero compareció el fiador personalmente y se le concedió hasta el 5 de marzo de 1973 para traer al peticionario ante el tribunal. En dicha fecha compareció el fiador ante el Tribunal Superior nuevamente sin el peticio-nario. El tribunal ordenó de plano la confiscación de la fianza. De esta resolución se apela ante nos, alegándose sustancialmente que no se oyó al interventor.
El Tribunal Superior le dio adecuado cumplimiento a la Regla 227. Se citó debidamente al fiador. Ni en ocasión del primer señalamiento ni en la ampliación concedida se trajo al acusado a la presencia del tribunal. Dentro de los cua-renta días que dispone la Regla 227 como condición para que la sentencia sumaria que se dicte se convierta en firme y ejecutoria, tampoco se llevó al acusado a la presencia del *18tribunal. Aun antes de transcurrir seis meses de haberse registrado la sentencia u orden de confiscación, el inter-ventor podía exponer sus razones ante el Tribunal Superior para que se dejase sin efecto la confiscación, lo cual tampoco hizo, prefiriendo acudir a este foro.
Ante este foro, sin embargo, las razones que se aducen para invalidar la orden son confusas y sin sostén en un récord adecuado. Todavía no se explica si puede presentarse al acusado. Aparentemente el argumento del fiador es que, al trasladarse la causa principal a otra sala del Tribunal Superior, la sala original perdió jurisdicción para confiscar la fianza. No constan en autos las circunstancias o condi-ciones del traslado, pero aun asumiendo la corrección de los hechos, resolvemos que el interventor se sometió a la compe-tencia de la sala sentenciadora al no traer este planteamiento a su consideración antes o, en caso de no haber tenido justi-ficadamente ocasión de hacerlo antes o durante la vista, después de la orden de confiscación de la fianza.
Hemos examinado cuidadosamente los restantes plantea-mientos del peticionario y los hallamos inmeritorios.